Citation Nr: 0430304	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  93-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for C-6 radiculopathy, 
to include carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 30 percent 
for depression secondary to service-connected irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from May 1980 to June 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for C-6 radiculopathy and 
carpal tunnel syndrome (CTS), and a March 2002 RO rating 
decision that granted service connection for depression and 
awarded a 30 percent disability evaluation.  In June 2003, 
the Board remanded the veteran's claim for service connection 
for C-6 radiculopathy to the RO, for further evidentiary 
development.  

Further, in an April 2003 decision, the Board granted the 
veteran's claim for service connection for a right ankle 
sprain and denied his claim for a rating in excess of 
10 percent for residuals of a mandible fracture.  In April 
2004 written statement, the veteran noted his claim for an 
increased rating for residuals of a mandible fracture and 
said that he knew he had raised an informal claim for service 
connection for temporomandibular joint (TMJ) syndrome as 
secondary to service-connected mandibular fracture.  He also 
said that he had asked the Board to look at this in November 
2002 but received no comment regarding "TMJ, TMD, 
Depression".  It appears that the veteran seeks to raise a 
new claim for service connection for TMJ syndrome due to his 
service-connected mandibular fracture.  Thus, the veteran's 
claim for service connection for TMJ syndrome as secondary to 
the service-connected residuals of a mandibular fracture is 
referred to the RO for appropriate development and 
adjudication.

The issue of entitlement to an initial rating in excess of 30 
percent for depression is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that C-6 radiculopathy and 
carpal tunnel syndrome (CTS) are related to the veteran's 
period of active military service.


CONCLUSION OF LAW

C-6 radiculopathy, to include carpal tunnel syndrome, was not 
incurred in or aggravated by the veteran's period of active 
military service.  38 U.S.C.A. §§ 1131, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When examined for enlistment into service in April 1980, the 
veteran's spine and upper extremities were normal and he was 
found qualified for active service.  Service medical records 
indicate that, in August 1980, the veteran suffered a 
fractured mandible after another soldier attacked him.  He 
was hospitalized until November 1980 for treatment of a 
closed fracture of the mandible, which required oral surgery.  
Clinical records are entirely negative for complaints or 
diagnoses of, or treatment for, a cervical spine disorder.  A 
May 1985 report of medical examination performed for 
retention purposes indicates that the veteran's spine and 
upper extremities were normal.  On a report of medical 
history completed in March 1986, when he was examined for 
separation, the veteran checked "no" as to having a bone or 
joint deformity, or recurrent back pain.  When examined that 
day, his spine and upper extremities were normal.

Post-service, VA and non-VA medical records and examination 
reports, dated from 1989 to 2003, are associated with the 
claims file.  

A January 1992 VA dental examination report reflects the 
veteran's history of a fractured mandible in 1980.  The 
veteran complained of jaw problems and occasional muscle 
spasms that caused him to bite his cheeks and tongue 
unexpectedly, with some tingling of the right chin area.  The 
diagnosis was fractured mandible, healed, with asymmetry and 
compromised joints and occlusion.  

In a June 1992 rating decision, the RO granted the veteran's 
claims for service connection for residuals of a fractured 
mandible, and for irritable bowel syndrome.

A December 1992 VA examination report regarding the veteran's 
mouth and throat is not indicative of any complaints 
regarding the veteran's cervical spine or CTS.

A private medical report of a bilateral TMJ arthrogram, 
performed in September 1993, reveals mild right anterior 
dislocation, with capture, and left meniscus mildly 
dislocated. 

VA medical records, dated from 1994 to 1999, indicate that in 
April 1994, the veteran was referred for evaluation of 
complaints of intermittent neck pain for some time.  The 
provisional diagnosis at that time was a need to rule out 
cervical radiculopathy.  

A July 1994 private medical report of a magnetic resonance 
image (MRI) of the veteran's cervical spine includes an 
impression of degenerative disc disease at C5-6 with a low 
signal anterior extra-dural deformity at that level, which 
was favored to represent low signal disc material.  Minimal 
cervical spondylosis at C4-5 was also noted, with no other 
evidence of significant stenosis or disc herniation.

VA hospitalized the veteran briefly from August to September 
1994 regarding his complaints of neck pain, arm numbness down 
to his fingers, and shooting pain down his arm, bilaterally 
and symmetrically.  He was hospitalized to investigate the 
possibility of cervical radiculopathy, based upon the July 
1994 MRI findings.  Neurological examination findings at 
admission were essentially normal.  While hospitalized, the 
veteran underwent a cervical computed tomography (CT) 
myelogram, in August, that showed minimal annular bulges at 
C4-5 and C6-7, mild to moderate thecal sac narrowing at C5-6, 
thought probably due to broad-based disc protrusion, and the 
left C6 nerve root sheath was moderately compressed.  An 
electromyogram (EMG) performed in September showed low 
amplitude short duration multiunit potentials in the left 
biceps.  The discharge summary reflects that nerve conduction 
velocity studies performed in July 1994 were compatible with, 
but not indicative of, left CTS.  

A September 1994 VA medical record reveals that the veteran 
underwent an electro-diagnostic study that showed no 
electrophysiological evidence of left cervical radiculopathy.  

An October 1994 VA neurology record entry includes an 
impression of C 6 radiculopathy secondary to spinal stenosis.

A November 1994 VA physical therapy record indicates that the 
veteran had a history of inoperable neck pain.  The veteran 
complained of neck spasms, acute TMJ pain, and sporadic 
bilateral upper extremity radiculopathy.  Upon examination, 
the physical therapist's assessment was that the veteran had 
neck spasms and neck pain that might be related to an old TMJ 
problem, and the TMJ and neck pains affected each other.  
Left CTS was also noted.

When seen in the VA outpatient clinic in March 1995 for 
treatment of a left ear infection, it was noted that the 
veteran had a medical history that included cervical stenosis 
and TMJ.  It was noted that his cervical pain worsened the 
veteran's TMJ pain.  The pertinent assessment at that time 
was cervical stenosis.  Subsequent VA treatment records 
reflect the veteran's continued complaint of and treatment 
for chronic neck pain, with referred pain to his jaws and 
bilateral arms.  When seen in April 1995, the VA medical 
record includes a diagnosis of C-6 cervical discogenic 
disease and left CTS.  At that time, surgery was discussed.  
Also in April 1995, the veteran was referred to the pain 
clinic for treatment of chronic neck pain.  A May 1995 VA 
oral surgery consultation record indicates that the veteran 
was recently evaluated in the neurosurgery clinic and found 
to have a bulging disc at C 5-6, but elected to postpone neck 
surgery.  

In October 1995, the VA outpatient records indicate that the 
veteran received a transcutaneous electrical nerve 
stimulation (TENS) unit to address his pain.  

A March 1997 VA dental examination report indicates that in 
1986 the veteran developed neck and jaw pain.  Diagnoses 
appear to include patient complaints mostly secondary to neck 
problems.

The veteran underwent VA orthopedic examination in August 
1997.  According to the examination report, the veteran 
reported neck pain for quite a few years, with no definite 
history of trauma to account for the onset of the pain.  He 
said that he once sustained a fractured jaw when he was 
kicked in the face, but no association was ever made between 
that and his neck problems.  It was noted that results of the 
prior MRI scan, myelogram, and electro-diagnostic studies of 
the upper extremities were unavailable to the examiner.  The 
veteran reported chronic type pain in the neck that ranged 
from dull to rather severe.  He had intermittent episodes of 
pain radiating out of the neck into the arms, more often into 
the right arm.  The veteran also described episodes of 
numbness and tingling in both hands.  On examination of the 
veteran's neck, range of motion revealed right and left 
lateral rotation to 60 degrees; flexion to 45 degrees, and 
extension to 35 degrees.  The veteran had increased pain on 
extremes of motion.  He had mild bilateral para-cervical 
tenderness, with no spasm noted.  The pertinent diagnosis was 
history of C-6 radiculopathy.  A radiology report of an X-ray 
of the veteran's cervical spine included an impression of 
minor spondylosis at the C5-6 level.

An August 1997 VA general medical examination report 
indicates that the veteran complained of neck pain since his 
jaw was crushed in 1980, and he believed his neck was also 
injured at that time.  

M.L.S., M.D., evidently performed an August 1997 neurology 
examination.  According to one page of the examination 
report, the veteran complained of a throbbing pain in the 
right arm.  He had throbbing neck pain, radiating into the 
right arm, usually at night after working.  He had difficulty 
maneuvering small screws and light fixtures, as his hand 
tended to ache and hurt.  The veteran also had some vague 
numbness and tingling in both hands.  Turning his head caused 
his neck to feel inflamed.  His hands were numb when he awoke 
in the morning.  He did not have any atrophy, but his arms 
were weaker and tended to give out.  

According to an October 1997 VA medical record, the veteran 
was referred to neurosurgery with a minimal annular bulge at 
C 6-7.

In August 1999, VA afforded the veteran a neurological 
examination, performed by M.L.S., M.D., to evaluate the 
veteran's TMJ and neck pain.  According to the complete 
examination report, the veteran had suffered a crushing 
injury to his jaws, with continued pain that was exacerbated 
by ear "infections".  He reported shooting pain from the 
jaws, catching, popping, locking, freezing, and a tendency to 
bite his tongue, as the jaws involuntarily closed.  The 
veteran also described drawing of the scalp occipitally and 
burning of the occipital scalp, especially on the right side.  
He said he worked on cars and intermittently experienced 
pins-and-needles sensations in his neck.  He took prescribed 
medication, and had exercises from a pain clinic for his neck 
and jaws.  It was noted that the medical records showed that 
in August 1994 a myelogram was evidently performed for 
degenerative disc disease and showed minimal annual bulges 
with a broad-based disc herniation of C5-6 and possibly a 
left C-6 nerve root impingement.  The veteran experienced 
some throbbing in his arms, and there was some tendency for 
his hands to awaken him at night-time.  He had a pins and 
needles sensation in the fingertips.  There was no 
significant radiation from the neck into the arms, or a 
positional quality to it.  He had difficulty turning screws 
and bolts and pulling wire, and his grip was diminished.  It 
was noted that the veteran had had low back problems since 
1994.

On examination, there was a loud clicking of the jaws with 
movement, and much grinding and crepitation, with no locking.  
There was tenderness over the jaws on both sides to a 
moderate degree.  Lateral movements of the jaw also showed 
crepitation, but were performed fully.  There was full range 
of motion of the cervical spine without crepitation or 
radiating symptoms into the arms.  Motor and sensory 
examination findings were essentially normal, and the veteran 
had an unremarkable gait.  The clinical impression was TMJ 
with deep persistent pain into the face, ears, jaw, neck, and 
occipital regions.  Dr. M.L.S. favored this "as a symptom 
constellation related to the [TMJ] disorder rather than a 
cervical spine condition", though the veteran had a history 
of degenerative joint and disc disease in the cervical spine.  
Dr. M.L.S. said the veteran might possibly have a nonspecific 
cervical pain, but "no evidence of radiculopathy or 
myelopathy is seen".  The physician said the veteran 
probably had CTS, and apparently had been tested for it in 
the past.  Electro-diagnostic studies were recommended for 
CTS and cervical radiculpathy.
 
According to an August 1999 report of electro-diagnostic 
studies, an EMG of the upper right extremity revealed 
abnormal studies, consistent with bilateral carpal tunnel 
syndrome, worse on the left than the right, judged as mild to 
mild-moderate.  Dr. M.L.S. did not find any evidence of 
cervical radiculopathy.  In Dr. M.L.S.' opinion, the 
veteran's neck, head, and jaw pain were related to TMJ.  The 
physician was unable to complete rule out the possibility of 
degenerative joint and disc disease in the veteran's neck, 
but opined that the veteran had no radiculopathy in the upper 
extremities and no evidence of electromyographic 
abnormalities in this regard.  Dr. M.L.S. did not believe 
that the veteran had an intracranial process that was giving 
rise to these discomforts, and nonspecific cervical pain was 
thought possible.

An October 1999 VA orthopedic examination report indicates 
that the veteran gave a history of being kicked on the right 
side of his face and neck in service and sustaining a 
fractured mandible.  He complained of recent left and right 
shoulder discomfort on the posterior aspect of his back and 
shoulders, which he said had started with his injury.  He 
reported having some cervical spine arthritis, which was to 
be evaluated by a neurosurgeon.  The clinical impression was 
bilateral shoulder pain, status post jaw and cervical spine 
injury.  The VA examiner reported that the veteran had some 
symptoms that were worrisome for cervical spine related 
problems, including occasional numbness and tingling down 
both arms.  The veteran did not describe any specific 
shoulder pain, and had no functional deficits in regard to 
his shoulders.  He had some trapezial muscle spasm-type pain 
that was deferred to a neurosurgery examiner 

According to a VA neurosurgery report, dated in February 
2000, after examining the veteran, the examiner found no 
significant spondylosis, osteophyte formation, or 
degenerative joint disease.  The diagnosis was neck pain of 
unknown etiology.

A December 2001 VA dental and oral examination report 
reflects the veteran's history of a broken mandible in 
service and his subjective complaint of difficulty chewing 
food.  The veteran indicated that chewing made him tired and 
he continually had pain in his neck, head, and at the back of 
his head.  He also had a burning sensation.  Diagnoses 
included myofascial pain, TMJ inflammation, and joint 
displacement with reduction.  The VA dentist did not see how 
the veteran had related his problems to the joints, 
especially in the back of the neck, which the examiner 
related to cervical neck pain.

Pursuant to the Board's June 2003 remand, in May 2004, the 
veteran underwent another VA neurological examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran gave a history of 
being kicked by another soldier in service in 1980 and 
suffering a fractured mandible, for which he was hospitalized 
for several months.  Since that time, the veteran had felt 
chronic jaw pain and pain in the TMJ region when chewing.  He 
also complained of a popping sensation in that region and 
fairly chronic discomfort.  The veteran described 
intermittent pain primarily in the right side of his neck 
since the injury, which really did not become a significant 
problem until the mid-1990s when VA hospitalized him for an 
extensive work-up.  During that hospitalization, it was noted 
that a neurological examination was unremarkable.  A 
myelogram followed by a CT of the cervical spine showed some 
narrowing of the C5-C6 disc space, as well as poor filling of 
the nerve root at the C6 level on the left.  Results of 
electro-diagnostic studies were compatible with CTS on the 
left.  The VA examiner noted that CTS was an entirely 
different process than a cervical radiculopathy, and should 
not be considered the same diagnostic entity.  The veteran 
also had an MRI of the cervical spine that corroborated the 
findings on the CT myelogram.  He was examined by a 
neurosurgeon, who did not feel that surgical intervention was 
warranted.  The veteran was also apparently referred to a 
pain clinic, where he was advised regarding various neck 
exercises.

Further, it was noted that the veteran denied any prior or 
subsequent head or neck injury, and there was no history of 
syncope or seizures.  The veteran currently complained of 
pain primarily in the right side of the jaw, radiating into 
the right side of the neck and down the right upper 
extremity.  The veteran said that both hands were numb and, 
at times, the numbness radiated up the forearms.  He noted a 
general decline in his strength.  The veteran currently took 
prescribed pain medication.  He worked intermittently wiring 
houses when he felt able to work.

On examination, the veteran was alert and oriented, and his 
cranial nerves were intact and normal.  There was tenderness 
to palpation over the TM joints, and a loud popping noise 
when he opened his jaw.  Examination of the neck revealed no 
bruits.  Motor examination revealed no atrophy in the upper 
extremities.  Strength appeared to be full and equal.  The 
deep tendon reflexes were intact and symmetrical.  There was 
no Babinski sign present.  Sensory examination showed a 
spotty decrease in pinprick perception in the palms of both 
hands.  There was no Tinel's sign with percussion of the 
median nerves at the wrist. Cerebellar testing, and gait and 
stance were normal. 

The examiner noted that when VA hospitalized the veteran in 
1994, he complained of radiating neck pain into the 
extremities, but there were no objective findings on 
neurological examination.  The VA physician said that the 
radiological studies performed at that time described a left 
C-6 nerve root-filling defect.  On current examination, the 
veteran's primary complaints were on the right.  The VA 
examiner noted that in 1999, Dr. M.L.S. examined the veteran 
and recorded a normal neurological examination, with electro-
diagnostic studies compatible with mild pressure on the 
median nerves at both wrists, such as may be seen in the CTS.

In the VA examiner's opinion, while the veteran had electro 
diagnostic evidence of pressure on the medial nerves at the 
wrists (CTS), "this in no way is related to the service 
connected fractured jaw".  Further, the VA examiner stated 
that, while the veteran did by radiographic criteria have 
some degenerative changes in the cervical spine and possibly 
a filling defect at the left C-6 nerve root, his complaints 
were primarily on the right side, where no particular 
pathology was shown.  The VA examiner opined that "the 
changes in the cervical spine are more likely degenerative in 
nature and again unlikely related to the fractured mandible" 
although the physician did not doubt that the veteran's 
mandibular fracture caused chronic TMJ problems and pain.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2002 and February 2004, the RO provided the 
appellant with correspondence clearly outlining the duty-to-
assist requirements of the VCAA.  In addition, the appellant 
was advised, by virtue of a detailed September 2000 statement 
of the case (SOC), and by a supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2004 SSOC 
contained the new reasonable doubt and duty- to-assist 
regulations codified 38 C.F.R. §§ 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 
(2004), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by active military service.  In addition, 
the law provides that, where a veteran served ninety days or 
more of active military service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for C-6 radiculopathy, to include CTS.  Although the 
evidence shows that the veteran currently has degenerative 
changes in the cervical spine and possibly a filling defect 
at the left C-6 nerve root and also CTS at the wrists, no 
competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  On the other hand, the record reflects that his 
spine and upper extremities were normal on separation from 
service, and the first post-service evidence of record of 
cervical spine and upper extremity complaints is from 
April 1994, more than eight years after the veteran's 
separation from service.  Furthermore, two physicians and a 
dentist have concluded that the veteran's neck pain is 
unrelated to his service-connected residuals of a mandibular 
fracture.  In August 1999, Dr. M.L.S. opined that the 
veteran's neck, head, and jaw pain was not related to TMJ and 
that the veteran had no radiculopathy in the upper 
extremities and no evidence of electromyographic 
abnormalities and, in December 2001, a VA dental examiner 
found no relationship between the veteran's complaints of 
neck pain and the service-connected residuals of a fractured 
mandible.  

More important, in May 2004, a VA examiner who reviewed the 
veteran's medical records and examined him also opined that, 
while the veteran had electro-diagnostic evidence of pressure 
on the medial nerves at the wrists (CTS), "this in no way is 
related to the service connected fractured jaw".  The VA 
examiner stated that, while the veteran did by radiographic 
criteria have some degenerative changes in the cervical spine 
and possibly a filling defect at the left C-6 nerve root, his 
complaints were primarily on the right, where no particular 
pathology was described.  The VA examiner opined that "the 
changes in the [veteran's] cervical spine are more likely 
degenerative in nature and again unlikely related to the 
fractured mandible" although the physician did not doubt 
that the veteran's mandibular fracture caused chronic TMJ 
problems and pain.  In short, no medical opinion or other 
medical evidence relating the veteran's C-6 radiculopathy, to 
include CTS, to service or any incident of service, or to a 
service-connected disability has been presented or 
identified.

In support of his claim, the veteran may point to the 
November 1994 VA clinical record prepared by a physician 
therapist, who reported an assessment that the veteran had 
neck spasms and neck pain which may be related to an old TMJ 
problem, and the TMJ and neck pains affected each other.

However, the applicable law, and numerous judicial 
precedents, mandate that service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Davis v. 
West, 13 Vet. App. 178, 185 (1999) (any medical nexus between 
the veteran's in-service radiation exposure and his fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim).

The Board gives much greater probative weight to the opinion 
of the recent VA physician who reviewed the record and found, 
partly on the basis of diagnostic imaging techniques, that 
the veteran has degenerative changes in the cervical spine 
and possibly a filling defect at the left C-6 nerve root, 
although his complaints were primarily on the other side, 
where there was no particular pathology shown.  That VA 
medical specialist determined that the changes in the 
veteran's cervical spine were more likely degenerative in 
nature, and unlikely related to the fractured mandible.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion 
relating a current disability to service has more probative 
value when it takes into account the records of prior medical 
treatment so that the opinion is a fully informed one); Corry 
v. Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a 
plausible basis to reject a physician's "conjecture" that a 
disability was acquired as a result of service where relevant 
treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to without the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74, (1997); citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be according the 
various items of evidence in this case must be determined by 
the quality of the evidence and not, necessarily by its 
quantity or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA physician who reviewed the veteran's 
medical records in May 2004.  That specialist had the 
opportunity to completely review the entire medical history 
and all the medical records.  The examiner explained the 
veteran's initial symptoms, presented a complete history of 
his cervical spine complaints, and concluded that the 
veteran's cervical spine changes were degenerative in nature 
and were unlikely related to the mandibular fracture in 
service.  Moreover, that VA physician's opinion is supported 
by the findings reported by Dr. M.L.S. in August 1999, and by 
the VA dental examiner n December 2001.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. 

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for C-6 
radiculopathy, to include carpal tunnel syndrome, must be 
denied.


ORDER

Service connection for C-6 radiculopathy, to include carpal 
tunnel syndrome, is denied.


REMAND

In a March 2002 determination, the RO granted the veteran's 
claim for service connection for depression secondary to 
service-connected irritable bowel syndrome and awarded a 30 
percent disability evaluation, effective November 23, 2001.  
In a letter dated April 2, 2002, the RO advised the veteran 
of the action taken on his claim.  Thereafter, in a June 2002 
written statement, the veteran said he disagreed with the 
RO's decision dated "04/02/02".  Then, in an April 2004 
written statement, the veteran said he had asked the Board 
"to look at mental do to trauma" but received no comment.  
While the veteran's intent is not entirely clear, in the 
interest of fairness and due process, the Board construes the 
veteran's June 2002 statement as a timely notice of 
disagreement (NOD) as to the issue of an evaluation in excess 
of 30 percent for depression.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of an SOC)

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and ensure 
that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent. 

2.	The RO should issue a statement of the case 
regarding the issue of an initial rating in 
excess of 30 percent for depression.  Then, if, 
and only if, the veteran completes his appeal by 
filing a timely substantive appeal as to that 
issue, the claim should be returned to the 
Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



